Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 29, 31, 32, 34-41, 43, 44, 46-52, 54-56 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.
Allowable Subject Matter
Claims 29, 31, 32, 34-41, 43, 44, 46-52, 54-56 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed 4/28/21 is noted to be approved and double patenting rejections are withdrawn.  The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 29, the prior art fails to teach or suggest: transmitting one or more data frames according to the schedule, the one or more data frames configured to cause control of one or more operations of an installed product based on the transmitted one or more data frames;
accessing, via the verification module, the one or more destination nodes; and
verifying, via the verification module, the one or more data frames were transmitted to the one or more destination nodes within a maximum tolerable latency, based on accessing the one or more destination nodes, wherein verification further comprises:
determining whether each data frame arrived at the destination node; and
for each data frame that does not arrive at the destination node, determining if a departure time of the data frame is the same as a scheduled departure time of the data frame., in combination with the remaining limitations of the claim.

Regarding independent Claim 41, the prior art fails to teach or suggest: transmit one or more data frames according to the schedule, the one or more data frames configured to cause control of one or more operations of the installed product based on the transmitted one or more data frames;
access the one or more destination nodes; and
verify the one or more data frames were transmitted to the one or more destination nodes within a maximum tolerable latency, based on accessing the one or more destination nodes, wherein verification further comprises instructions to:
determine whether each data frame arrived at the destination node; and
for each data frame that does not arrive at the destination node, determine if a departure time of the data frame is the same as a scheduled departure time of the data frame., in combination with the remaining limitations of the claim.

Regarding independent Claim 52, the prior art fails to teach or suggest: transmitting one or more data frames according to the schedule, the one or more data frames configured to cause control of one or more operations of an installed product based on the transmitted one or more data frames;
accessing, via the verification module, the one or more destination nodes; and
verifying, via the verification module, the one or more data frames were transmitted to the one or more destination nodes within a maximum tolerable latency, based on accessing the one or more destination nodes, wherein verification further comprises:
determining whether each data frame arrived at the destination node; and
for each data frame that does not arrive at the destination node, determining if a departure time of the data frame is the same as a scheduled departure time of the data frame., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467